DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As per the following Applicant’s arguments, the Examiner respectfully disagrees with the arguments as explained below. 
Regarding claims 21 and 32
First, on page 11, Applicant argues Harris and Venturini Cheim, either alone or in combination, fails to disclose, or even suggest, a “device for testing a network signal”.
The Examiner respectfully disagrees because Harris, such as in paragraph [0041], [0005]; [0009]-[0010], and so on, clearly discloses testing devices and/or tester for testing signal a cable network. 
The applicant further argues Harris doesn’t explicitly teach the determined problem is in the network. The Examiner respectfully disagrees because it is clear that Harris’s number 1 of figure 1 is simply the network (please also read such as paragraph [0040]). 
Second, on page 11-12, the Applicant further argues, “In particular, Applicant respectfully submits that Harris and Venturini Cheim, either alone or in combination, fails to disclose, or even suggest, a "device for testing a network signal" comprising "a processing circuit to correlate the plurality of measured characteristics and tolerance characteristics to determine a problem in the network and a proposed action for the problem based on a table that is stored in storage, wherein the table comprises at least information associated with the plurality of measured characteristics, tolerance characteristics, and proposed action," as presently claimed. Support for this limitation may be found in at least paragraphs [0041 ]-[0049] of the Specification and Figures 9A-9C. 
 	In contrast, Harris does not teach at least these limitations, and therefore, the Examiner relies on Venturini Cheim to cure these deficiencies. However, Venturini Cheim also does not explicitly teach a processing circuit to correlate the plurality of measured characteristics and tolerance characteristics to determine a problem in the network and a proposed action for the problem based on a table that is stored in storage, wherein the table comprises at least information associated with the plurality of measured characteristics. tolerance characteristics, and proposed action.”
	The Examiner respectfully disagrees with the above argument. As cited in the non-final rejection, Venturini Cheim clearly discloses correlating and analyzing the measured values and the variations to determine a problem such as failure, and a database of a control substation stores or records data or information associated with measured values, variations, suggest a recommended action (paragraph [0031]-[0037]; [0059]-[0060]; [0009]-[0010]; [0013]; [0015]; [0019]; [0027]-[0028]; and so on).
	Third, on page 12, the Applicant argues, “Even assuming, for the sake of argument, that Harris and Venturini Cheim, alone or in combination, teach all of the claim elements, which Applicant does not so concede, there would still be no rationale of obviousness to combine these references. The combination of these references is clearly based on classic improper hindsight. The Examiner alleges that "it would have been obvious to one of ordinary skill in the art...to combine the teachings" of each of these secondary references to the primary reference, but fails say why or how this would work. Merely stating that it would have been obvious, without any evidence or explanation, and citing what each reference can do on its own, is not proper rationale for obviousness. ”
	The Examiner respectfully disagrees with the above argument. First of all, as indicated in the non-final rejection, incorporating with correlating the plurality of measured characteristics and tolerance characteristics to determine the problem and a proposed action for the problem based on a table that is stored in storage, wherein the processing circuit displays the proposed action in addition to the problem on the display of Venturini Cheim into the testing measurements of networks or Harris would reduce overload, congestion and error. That is, correlating the measured values and the variations, and displaying the suggest recommended actions reduces unnecessary errors, the communication would not be congested and overloaded if the data associated with the correlation and analysis is stored in the database of the control substation. 
	Second, “"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” and “ there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.” (See MPEP 2145. X. A)
	Regarding claims 22-31 and 33-34
	The arguments depend on the above features and/or limitation of independent claims. Thus, above responses are applied hereto.
	Therefore, the claimed invention is not patentable, and the Applicant’s arguments are not persuasive in view of the cited prior arts.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,615,894. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and/or each of the limitations of the claim are included in the claims in the Patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-26, 29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2017/0034507 A1) in view of Venturini Cheim et al. (US 2009/0312881 A1), and further in view of Zimmerman (US 8,868,971 B2).
Regarding claim 21, Harris discloses a device (100) for testing a network signal, comprising: a measurement circuit (112) to measure a plurality of characteristics of at least one signal received on at least one test point (51) (paragraph [0077]; [0005]; [0055]; [0062]; [0041]-[0043]; and so on, illustrating the measurement of plurality of characteristics of signals received through the test points 51); a processing circuit (150) to determine a problem in the network (paragraph [0041]-[0042]; [0047]; [0009]-[0010]; and etc., explaining the determination of a fault); and a user interface including a display, wherein the processing circuit displays the problem (paragraph [0047]; [0054]; [0064]; and so on, illustrating the displaying of the faults and/or the processed results of the measurements). 
Harris doesn’t discloses to correlate the plurality of measured characteristics and tolerance characteristics to determine the problem and a proposed action for the problem based on a table that is stored in storage, wherein the table comprises at least information associated with the plurality of measured characteristics, tolerance characteristics, and proposed action, wherein the proposed action is based on out of tolerance measured characteristics, and wherein the processing circuit displays the proposed action in addition to the problem on the display.
Venturini Cheim teaches to correlate the plurality of measured characteristics and tolerance characteristics to determine the problem and a proposed action for the problem based on a table that is stored in storage, wherein the table comprises at least information associated with the plurality of measured characteristics, tolerance characteristics, and proposed action, and wherein the processing circuit displays the proposed action in addition to the problem on the display (e.g. paragraph [0031]-[0037]; [0059]-[0062]; [0009]-[0010]; [0013]; [0015]; [0019]; [0027]-[0028] and so on).
Venturini Cheim doesn’t explicitly teach wherein the proposed action is based on out of tolerance measured characteristics.
Zimmerman teaches wherein the proposed action is based on out of tolerance measured characteristics (col. 5, lines 16-64; col. 7, lines 8-11; col. 15, lines 20-55; col. 16, lines 5-27; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use to correlate the plurality of measured characteristics and tolerance characteristics to determine the problem and a proposed action for the problem based on a table that is stored in storage, wherein the table comprises at least information associated with the plurality of measured characteristics, tolerance characteristics, and proposed action, wherein the proposed action is based on out of tolerance measured characteristics, and wherein the processing circuit displays the proposed action in addition to the problem on the display as taught by Venturini Cheim and Zimmerman into Harris in order to reduce overload, congestion and/or error, and to improve quality of service and reduce cost.
Regarding claim 22, Harris discloses the at least one test point comprises a plurality of test points (51), and the measurement circuit (112) is to measure the plurality of characteristics of at least one signal received at each test point (paragraph [0077]; [0005]; [0055]; [0062]; [0041]-[0043]; and so on).
Harris doesn’t explicitly disclose the plurality of characteristics for the signals received at the plurality of test points are correlated to determine the problem and the proposed action.
 Venturini Cheim teaches the plurality of characteristics for the signals received at the plurality of test points are correlated to determine the problem and the proposed action (e.g. paragraph [0031]-[0037]; [0059]-[0062]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the plurality of characteristics for the signals received at the plurality of test points are correlated to determine the problem and the proposed action as taught by Venturini Cheim into Harris in order to improve rate and efficiency communication, and to reduce dropping of a call.
Regarding claim 23, Harris discloses the at least one signal comprises an upstream signal and a downstream signal received through at least one of the plurality of test points (paragraph [0040]-[0041]; [0044]; [0054]; [0057]; [0065]-[0069]; [0071]-[0073]; [0075]-[0077]). 
Regarding claim 25-26, Harris discloses measurement circuit measures the plurality of characteristics in a predetermined signal characteristic order for at least one channel, wherein the at least one channel comprises a plurality of channels, and the measurement circuit measures the plurality of characteristics for the plurality of channels in a predetermined channel order (paragraph [0066]-[0071; [0073]). 
Regarding claim 29, as applied above, Harris discloses the problem. However, Harris doesn’t disclose the proposed action comprises guided operations to perform to correct the problem. 
Venturini Cheim teaches the proposed action comprises guided operations to perform to correct the problem (e.g. paragraph [0031]-[0037]; [0059]-[0062]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the proposed action comprises guided operations to perform to correct the problem as taught by Venturini Cheim into Harris in order to reduce overload, congestion and/or error.
Regarding claim 32, Harris discloses a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor (e.g. 150) to perform a method as follows: measure a plurality of characteristics of a signal received on at least one port of a test instrument connected to the network through at least one test point (paragraph [0077]; [0005]; [0055]; [0062]; [0041]-[0043]; and so on, illustrating the measurement of plurality of characteristics of signals received through the test points 51); a processing circuit (150) to determine a problem (paragraph [0041]-[0042]; [0047]; [0009]-[0010]; and etc., explaining the determination of a fault); and present, via a display of the test instrument, the detected problem (paragraph [0047]; [0054]; [0064]; and so on, illustrating the displaying of the faults and/or the processed results of the measurements). 
Harris doesn’t disclose correlate the plurality of measured characteristics and use tolerance characteristics to detect a problem in the network and determine a proposed action for the problem based on a table stored in storage and an identification of a plurality of the measured characteristics that are out of tolerance, wherein the table comprises at least information associated with the plurality of measured characteristics, tolerance characteristics, and proposed action, and wherein the processing circuit displays the proposed action in addition to the problem on the display.
Venturini Cheim teaches correlate the plurality of measured characteristics and use tolerance characteristics to detect a problem in the network and determine a proposed action for the problem based on a table stored in storage and an identification of a plurality of the measured characteristics that are out of tolerance, wherein the table comprises at least information associated with the plurality of measured characteristics, tolerance characteristics, and proposed action, and wherein the processing circuit displays the proposed action in addition to the problem on the display (e.g. paragraph [0031]-[0037]; [0059]-[0062]; [0009]-[0010]; [0013]; [0015]; [0019]; [0027]-[0028] and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use correlate the plurality of measured characteristics and use tolerance characteristics to detect a problem in the network and determine a proposed action for the problem based on a table stored in storage and an identification of a plurality of the measured characteristics that are out of tolerance, wherein the table comprises at least information associated with the plurality of measured characteristics, tolerance characteristics, and proposed action, and wherein the processing circuit displays the proposed action in addition to the problem on the display as taught by Venturini Cheim into Harris in order to reduce overload, congestion and/or error.
Regarding claim 34, as applied above, Harris discloses comprising: a plurality of subsets of the plurality of measured characteristics and a corresponding problem, wherein correlating the plurality of measured characteristics to detect a problem in the network.
Venturini Cheim teaches storing a table of a plurality of subsets of the plurality of measured characteristics and a corresponding problem and proposed action for each subset; wherein correlating the plurality of measured characteristics to detect a problem in the network and determine a proposed action for the problem comprises: identifying the problem from the table that is based on the out of tolerance characteristics; and identifying the proposed action from the table that corresponds to the problem (e.g. paragraph [0031]-[0037]; [0059]-[0062]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use storing a table of a plurality of subsets of the plurality of measured characteristics and a corresponding problem and proposed action for each subset; wherein correlating the plurality of measured characteristics to detect a problem in the network and determine a proposed action for the problem comprises: identifying the problem from the table that is based on the out of tolerance characteristics; and identifying the proposed action from the table that corresponds to the problem as taught by Venturini Cheim into Harris in order to reduce overload, congestion and/or error. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Venturini Cheim and Zimmerman, and further in view of Renken (US 2012/0213259 A1).
Regarding claim 24, the modified testing of Harris discloses the plurality of characteristics comprise a plurality of power level, adjacent channel power level, system levels, Bit Error Ratio (BER) and Modulation Error Ratio (MER), ingress under carrier, echoes, in channel response, group delay, coherent interference, and channel noise (paragraph [0044]; [0077]; [0005]-[0006]; [0051]; [0055]-[0057]; claim 12; [0009]; [0066]-[0067]; [0071]-[0072]). 
The modified testing of Harris doesn’t disclose the plurality of characteristics comprise Digital Quality Index (DQI), Automatic Gain Control (AGC) stress, and digital hum.
Renken teaches the plurality of characteristics comprise Digital Quality Index (DQI), Automatic Gain Control (AGC) stress, and digital hum (paragraph [0083]; [0088]; [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the plurality of characteristics comprise Digital Quality Index (DQI), Automatic Gain Control (AGC) stress, and digital hum as taught by Renken into the modified signal testing device of the modified testing of Harris in order to improve rate of diagnosis and interoperability.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Venturini Cheim and Zimmerman, and further in view of Olsen (US 2014/0344874 A1) and Ellis et al. (US 2004/0102931 A1).
Regarding claim 27, as applied above, the modified signal testing device of Harris discloses the processing circuit displays on the display interface problem detection as the measurement circuit measures the plurality of characteristics for the plurality of channels.
However, the modified signal testing device of Harris doesn’t disclose displays on the display visual feedback of progress of problem.
Olsen teaches displays on the display visual feedback of progress of problem (paragraph [0024]).
Olsen doesn’t teach displays on the visual feedback.
Ellis teaches displays on the visual feedback (paragraph [0393]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use displays on the display visual feedback of progress of problem as taught by Olsen and Ellis into the modified signal testing device of Harris in order to improve performance communication, and to minimize cost.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Venturini Cheim and Zimmerman, Olsen and Ellis, and further in view of Teich et al. (US 2004/0153264 A1).
Regarding claim 28, as applied above, the modified signal testing device of Harris discloses the visual feedback comprises displaying problems associated with the plurality of characteristics as the plurality of characteristics are measured.
The modified signal testing device of Harris doesn’t disclose the processing circuit is to receive user input via the user interface to stop the measurements of the plurality of characteristics for the plurality of channels and display results prior to completion of the measurements for the plurality of channels. 
Teich teaches signal testing device of Harris doesn’t disclose the processing circuit is to receive user input via the user interface to stop the measurements of the plurality of characteristics for the plurality of channels and display results prior to completion of the measurements for the plurality of channels (paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the processing circuit is to receive user input via the user interface to stop the measurements of the plurality of characteristics for the plurality of channels and display results prior to completion of the measurements for the plurality of channels as taught by Teich into modified signal testing device of Harris in order to reduce congestion and overloading.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Venturini Cheim and Zimmerman, and further in view of Lo (US 8,416,699 B1).
Regarding claim 30, as applied above, the modified signal testing device of Harris discloses the processing circuit invokes the measurement of the plurality of characteristics of the signal.
 The modified signal testing device of Harris doesn’t disclose the invoking is in response to receiving an input via the user interface to test the signal. 
Lo teaches the invoking is in response to receiving an input via the user interface to test the signal (col. 9, line 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the invoking is in response to receiving an input via the user interface to test the signal as taught by Lo into the modified signal testing device of Harris in order to reduce power and resources.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Venturini Cheim and Zimmerman, and further in view of Chappell et al. (US 2015/0020129 A1).
Regarding claim 31, as applied above, the modified signal testing device of Harris discloses comprising: a communications interface.
The modified signal testing device of Harris doesn’t disclose the processing circuit is to send the plurality of measured characteristics to a remote computer via the communications interface. 
Chappell teaches the processing circuit is to send the plurality of measured characteristics to a remote computer via the communications interface (paragraph [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the processing circuit is to send the plurality of measured characteristics to a remote computer via the communications interface as taught by Chappell into the modified signal testing device of Harris in order to synchronize devices, and to compare errors and demodulation the errors.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Venturini Cheim and Zimmerman, and further in view of Prause (US 2017/0005723 A1).
Regarding claim 33, as applied above, the modified signal testing device of Harris discloses the characteristics are measured for signals received at a plurality of test points.
The modified signal testing device of Harris doesn’t disclose the measuring comprises: receiving a session ID for a session; receiving test point information for each test point; receiving user input to start testing for each test point; and measuring the plurality of characteristics of a signal received through each test point in response to receiving the user input to start testing. 
Prause teaches the measuring comprises: receiving a session ID for a session; receiving test point information for each test point (paragraph [0025]; [0013]-[0014]; [0020]), and receiving user input to start testing for each test point; and measuring the plurality of characteristics of a signal received through each test point in response to receiving the user input to start testing (paragraph [0039]; [0029]; [0032]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the measuring comprises: receiving a session ID for a session; receiving test point information for each test point; receiving user input to start testing for each test point; and measuring the plurality of characteristics of a signal received through each test point in response to receiving the user input to start testing as taught by Prause into the modified signal testing device of Harris in order to reduce power consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461